Gabrielli, J.
Appeal from a decision of the Workmen’s Compensation Board, filed August 18, 1967. At the end of her regular tour of duty, claimant, while leaving for her domicile, was injured on the employer’s premises. When this case was before us on a prior appeal (26 A D 2d 881) we remanded and the board has, upon substantial evidence, found “ that it had been raining and the accidental fall occurred as a result of the claimant slipping in the hallway of the employer’s premises while the claimant was leaving the employment soon after punching the time clock” and thus followed the well established principle that an employee is entitled to safe egress from the premises (Matter of Leatham v. Thurston & Braidich, 264 App. Div. 449, affd. 289 N. Y. 804; Matter of Scheper v. Board, of Educ. of Union Free School Dist. No. 2, 27 A D 2d 612, mot. for lv. to app. den. 19 N Y 2d 579). Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.